Exhibit 10.2


U.S. SILICA HOLDINGS, INC.
CHANGE IN CONTROL SEVERANCE PLAN
INTRODUCTION
The purpose of this U.S. Silica Holdings, Inc. Change in Control Severance Plan
(the “Plan”) is to enable the Employer to offer certain protections to a select
group of management or highly compensated employees who are employed by the
Employer immediately prior to a Change in Control if such employee’s employment
with the Employer is terminated by the Employer without Cause (excluding death
or Disability) or by the Participant for Good Reason, in each case, occurring at
any time during the period commencing on the date of the Change in Control and
ending on the twenty four (24) month anniversary thereof. Accordingly, to
accomplish this purpose, the Board has adopted the Plan, to be effective as of
the Effective Date.
Unless otherwise expressly provided in Section 2.3 hereof or unless otherwise
agreed to between the Company and a Participant on or following the Change in
Control, Participants covered by the Plan shall not be eligible to participate
in any other severance or termination plan, policy or practice of the Employer
that would otherwise apply under the circumstances described herein. The Plan is
intended to fall within the definition of an “employee welfare benefit plan”
under Section 3(1) of ERISA that is provided to a select group of management or
highly compensated employees as described in 29 C.F.R. Section 2520.104-24.
Important administrative provisions of (and information about) the Plan and
important information about a Participant’s rights under the Plan and applicable
law are contained in Article VIII hereof. Capitalized terms and phrases used
herein shall have the meanings ascribed thereto in Article I hereof.
Article I

DEFINITIONS
For purposes of the Plan, capitalized terms and phrases used herein shall have
the meanings ascribed in this Article I.
1.1    “Affiliate” means (i) any subsidiary corporation of the Company (or its
successors) within the meaning of Section 424(f) of the Code, (ii) any
corporation, trade or business (including, without limitation, a partnership or
limited liability company) which is directly or indirectly controlled 50% or
more (whether by ownership of stock, assets or an equivalent ownership interest
or voting interest) by the Company (or its successors), or (iii) any other
entity (including its successors) which is designated as an Affiliate by the
Board.
1.2    “Base Salary” means a Participant’s annual base compensation rate for
services paid by the Employer to the Participant at the time immediately prior
to the Participant’s termination of employment, as reflected in the Employer’s
payroll records or, if higher, the Participant’s annual base compensation rate
immediately prior to the Change in Control. Base Salary shall not include
commissions, bonuses, overtime pay, incentive compensation, benefits paid under
any qualified plan, any group medical, dental or other welfare benefit plan,
non-cash compensation, or any other additional compensation, but shall include
amounts reduced pursuant to a Participant’s salary reduction agreement under
Section 125, 132(f)(4) or 401(k) of the Code, if any, or a nonqualified elective
deferred compensation arrangement, if any, to the extent that in each such case
the reduction is to base salary.
1.3    “Board” means the Board of Directors of the Company.
1.4    “Cause” means: (a) in the case where there is no employment agreement,
consulting agreement, change in control agreement or similar agreement in effect
between the Company or an Affiliate and the Participant at the time of the
Change in Control (or where there is such an agreement but it does not define
“cause” (or words of like import)), termination due to a Participant’s,
dishonesty, fraud, moral turpitude, willful misconduct or refusal to perform his
or her duties or responsibilities for any reason other than illness or
incapacity, as determined by the Committee in its sole discretion; or (b) in the
case where there is an employment agreement, consulting agreement, change in
control agreement or similar agreement in effect between the Company or an
Affiliate and the Participant at the time of the Change in Control that defines
“cause” (or words of like import), “cause” as defined under such agreement.
1.5    “Change in Control” a “Change in Control” shall be deemed to occur if:
(a)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of common stock of the Company), becoming the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities;
(b)    during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (a), (c), or (d) of this
definition or a director whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such term is used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the Board;
(c)    a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exceptions in paragraph (a)
of this definition) acquires more than 50% of the combined voting power of the
Company’s then outstanding securities shall not constitute a Change in Control
of the Company; or
(d)    a complete liquidation or dissolution of the Company or the consummation
of a sale or disposition by the Company of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale.
Notwithstanding the foregoing, with respect to any payment that is characterized
as “nonqualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of any such payment unless such event is also a “change in
ownership,” a “change in effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of Section
409A of the Code.
1.6    “COBRA” means Part 6 of Subtitle I of ERISA, Section 4980B of the Code,
and any similar state law.
1.7    “Code” means the United States Internal Revenue Code of 1986, as amended,
and the treasury regulations and other official guidance promulgated thereunder.
1.8    “Code Section 409A” means Section 409A of the Code together with the
treasury regulations and other official guidance promulgated thereunder.
1.9    “Committee” means any committee of the Board duly authorized by the Board
to administer the Plan. If no committee is duly authorized by the Board to
administer the Plan, the term “Committee” shall be deemed to refer to the Board
for all purposes under the Plan.
1.10    “Company” means U.S. Silica Holdings, Inc., a Delaware corporation, and
any of its successors as provided in Article VI hereof.
1.11    “Delay Period” shall have the meaning set forth in Section 7.8(b)
hereof.
1.12    “Disability” means a permanent and total disability as defined in
Section 22(e)(3) of the Code. A Disability shall only be deemed to occur at the
time of the determination by the Committee of the Disability.
1.13    “Effective Date” means the date of the Plan’s adoption by the Board
(which occurred on February 18, 2016).
1.14    “Employer” means the Company and its Affiliates.
1.15    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.16    “Good Reason” means (i) a material reduction in the Participant’s annual
base salary rate of compensation; (ii) a required relocation of more than 50
miles from the Participant’s primary place of employment with the Company or its
Affiliates; or (iii) a material, adverse change in the Participant’s title,
reporting relationship, authority, duties or responsibilities; provided,
however, that to invoke a Termination for Good Reason, (A) the Participant must
provide written notice to the Company within thirty (30) days of the event the
Participant believes constitutes Good Reason, (B) the Company must fail to cure
such event within thirty (30) days of the receipt of such written notice and (C)
the Participant must terminate employment within five (5) days following the
expiration of the Company’s cure period described above.
1.17    “Individual Severance Agreement” shall have the meaning set forth in
Section 2.3 hereof.
1.18     “Participant” means the officers of the Company as designated under
Section 16(a) of the Securities and Exchange Act of 1934.
1.19    “Severance Benefits” shall have the meaning set forth in the
introductory paragraph of Section 2.2 hereof.
1.20    “Severance Period” shall have the meaning set forth in Section 2.2(b)
hereof.
1.21    “Specified Employee” means a Participant who, as of the date of such
Participant’s “separation from service,” within the meaning of Code Section
409A, is deemed to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B) and using the identification methodology
selected by the Employer from time to time in accordance therewith, or if none,
the default methodology set forth therein.
1.22    “Target Bonus” means a Participant’s annual target bonus opportunity
with the Employer as in effect at the time immediately prior to the
Participant’s termination of employment, as reflected in the Employer’s payroll
records or, if higher, the Participant’s annual target bonus opportunity as in
effect immediately prior to the Change in Control.
ARTICLE II    

SEVERANCE BENEFITS
2.1    Eligibility for Severance Benefits. (a) Qualifying Event. Upon a
Participant’s termination of employment by the Employer without Cause (excluding
death or Disability) or by the Participant for Good Reason, in each case,
occurring at any time during the period commencing on the date of the Change in
Control and ending on the twenty four (24)-month anniversary thereof, then,
subject to the provisions of Section 2.3 hereof and Sections 2.5 through 2.7
hereof, the Employer shall pay or provide the Participant with the Severance
Benefits.
(a)    Non-Qualifying Events. Unless otherwise provided by the Committee at the
time of termination, a Participant shall not be entitled to the Severance
Benefits if the Participant’s employment is terminated (i) by the Employer for
Cause, (ii) by the Participant without Good Reason, (iii) on account of the
Participant’s death or Disability, or (iv) for any reason other than as
expressly specified in Section 2.1(a) hereof.
2.2    Amount of Severance Benefits. Subject to the provisions of Sections 2.3
through 2.7 hereof, in the event that a Participant becomes entitled to benefits
pursuant to Section 2.1(a) hereof, the Employer shall pay or provide the
Participant with the following benefits (collectively, the benefits described in
Sections 2.2(a), 2.2(b) 2.2(c), and 2.2(d) hereof shall be referred to herein as
the “Severance Benefits”):
(a)    Severance Payment. The Employer shall pay to the Participant a lump-sum
cash payment in an amount equal to the sum of (x) 1.5 times the Participant’s
Base Salary, and (y) 1.5 times the Participant’s Target Bonus (the “Severance
Payment”), which shall be paid within seventy (70) days following the
Participant’s termination of employment with the Employer; provided that the
Severance Payment shall not be made until the General Release (as defined below)
is effective and no longer subject to revocation and shall include payment of
any amounts that would otherwise be due prior thereto; provided, further, that
to the extent that any such payments constitute “nonqualified deferred
compensation” for purposes of Code Section 409A and the period during which the
Participant is allowed to consider the General Release spans two calendar years,
the Severance Payment shall not made be until the second such calendar year. The
Severance Payment shall be in lieu of any payments under any other severance or
termination plan, policy or practice of the Employer, except as provided in
Section 2.3 hereof, and shall be reduced (offset) by any statutory entitlements
of the Participant (including notice of termination, termination pay and/or
severance pay, but excluding statutory unemployment benefits), and any payment
related to an actual or potential liability under the Worker Adjustment and
Retraining Notification Act of 1988 or similar state, local or foreign law;
provided that in no event shall compensation paid for services rendered while a
Participant is employed with the Employer reduce (offset) benefits under the
Plan (including compensation paid during any notice period required under the
Worker Adjustment and Retraining Notification Act of 1988 or similar state,
local or foreign law).
(b)    Continued Health Coverage. During the eighteen (18) month period
following the Participant’s termination of employment with the Employer (the
“Severance Period”) and subject to the Participant’s timely election of
continuation coverage under COBRA, the Participant (and the Participant’s
eligible dependents) shall be entitled to continued coverage under the
Employer’s group health (medical and dental) insurance benefit plans on the same
basis (including premium payments at the active employee rates) as the
Participant was participating immediately prior to the effective date of the
Participant’s termination of employment, subject to any amendment, substitution
or termination of the applicable plans or programs of the Employer from time to
time as applies to employees generally during the Severance Period; provided
that the Participant’s continued participation is possible under the general
terms and provisions of the applicable plans or programs of the Employer and
does not otherwise result in the imposition of excise taxes on the Company for
failure to comply with the nondiscrimination requirements of the Patient
Protection and Affordable Care Act of 2010, as amended, and the Health Care and
Education Reconciliation Act of 2010, as amended (to the extent applicable). To
the extent that benefits provided to the Participant under this Section 2.2(b)
require reimbursement by the Employer of an expense incurred by the Participant,
such reimbursement shall be made on or before the last day of the calendar year
following the calendar year during which the expense was incurred. In the event
that the Participant is covered under substitute benefit plans of another
employer prior to the expiration of the Severance Period, the Employer shall no
longer be obligated to continue the coverage provided for in this Section
2.2(b). The Severance Period shall be counted against the Participant’s COBRA
coverage period, and, to the extent that the applicable COBRA coverage period
has not expired upon the expiration of the applicable Severance Period, the
Participant may thereafter elect continued COBRA coverage under the Employer’s
group health insurance benefit plans for the remainder of the applicable COBRA
coverage period, subject to the Participant’s payment of the full COBRA premiums
required for such coverage.
(c)    Pro-Rata Bonus. A pro-rata portion of the Participant’s Target Bonus for
the fiscal year in which the Participant’s termination occurs (determined by
multiplying the amount of the Target Bonus by a fraction, the numerator of which
is the number of days during the fiscal year of termination that the Participant
is employed by the Company and the denominator of which is 365) payable at the
same time such bonus would have been paid had the Participant remained employed
with the Employer through such time.
(d)    Equity Awards. All of the Participant’s outstanding equity awards that
were granted prior to the Change in Control will immediately vest and, if
applicable, become exercisable. In the case of any such equity award that, as of
immediately prior to the Change in Control, was scheduled to vest based solely
on service, 100% of the shares subject to such award will vest. In the case of
any such equity award that, as of immediately prior to the Change in Control,
was subject to performance-based vesting, the number of shares subject to such
award that will vest will equal the greater of the number of shares determined
based on achievement of (i) the target level of performance or (ii) actual
performance measured as of the date of the Change in Control. For clarity, in
the event that an applicable individual severance agreement provides for vesting
of any such equity award on terms that are more favorable to the Participant
than the terms provided by this Section 2.2(d), such equity award will vest on
the terms provided by such individual severance agreement.
2.3    Effect of Prior Agreements. If the Participant has an approved, executed
agreement with the Employer or an Affiliate that provides for specific severance
in connection with a termination of employment and/or that provides benefits in
addition to the benefits provided by the Plan (including accelerated vesting of
equity awards), and such agreement has not expired or been replaced prior to the
termination of the Participant’s employment (an “Individual Severance
Agreement”), the payments and benefits provided by the Plan shall be reduced by
the payments and benefits under the Individual Severance Agreement and shall be
treated as an offset as described in Section 2.2(a) hereof.
2.4    No Duty to Mitigate/Set-off. Except as provided in Sections 2.2(a) or
2.2(b) hereof, no Participant entitled to receive Severance Benefits hereunder
shall be required to seek other employment or to attempt in any way to reduce
any amount payable to the Participant by the Employer pursuant to the Plan and
there shall be no offset against any amounts due to the Participant under the
Plan on account of any remuneration attributable to any subsequent employment
that the Participant may obtain or otherwise. The amounts payable hereunder
shall not be subject to setoff, counterclaim, recoupment, defense or other right
which the Employer may have against the Participant. In the event of the
Participant’s breach of any provision hereunder, including, without limitation,
Sections 2.5 (other than as it applies to a release of claims under the Age
Discrimination in Employment Act, as amended), 2.6 and 2.7 hereof, the Company
shall be entitled to recover any payments previously made to the Participant
hereunder.
2.5    Release Required. Any amount payable pursuant to the Plan shall be
conditioned upon the Participant’s execution and non-revocation of a release
(substantially in the form attached as Exhibit A hereto) of all claims of any
kind whatsoever that the Participant has or may have against the Employer and
its officers, directors and employees and other related parties, known or
unknown, as of the date of termination of employment occurring up to the release
date. Such release shall be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following termination.
Notwithstanding the foregoing, such general release shall not be required to
cover (i) claims to payments specifically payable hereunder, (ii) claims under
COBRA, (iii) claims to vested accrued benefits under the Employer’s 401(k) or
other tax qualified retirement plans in accordance with the terms of such plans
and applicable law, (iv) claims related to reimbursement of ordinary and
reasonable business expenses in accordance with the Employer’s policies in
effect from time to time, (v) claims relating to any rights of indemnification
under the Employer’s organizational documents or otherwise, (vi) claims relating
to any outstanding stock option or other equity-based award on the date of
termination, and (vii) claims relating to an Individual Severance Agreement.
2.6    Restrictive Covenants. In consideration for the payment of any Severance
Benefit under the Plan, a Participant’s rights with respect to payment of
Severance Benefits under the Plan shall be subject to the Participant’s
compliance with any non-competition, non-solicitation or other restrictive
covenants that may be contained in any employment agreement, restrictive
covenants agreement or other agreement between the Employer and the Participant,
whether entered into prior to, on or following the Effective Date. If, at the
time of enforcement of any restrictive covenants described in this Section 2.6,
a court shall hold that the duration, scope, area or other restrictions stated
in the applicable agreement are unreasonable under circumstances then existing,
such provisions shall be enforceable to the maximum extent permissible under
applicable law. In addition to any means at law or equity available to enforce
such restrictive covenants (including, without limitation, injunctive relief),
the Participant shall be required upon a breach of any such restrictive covenant
to forfeit the Participant’s rights with respect to any Severance Benefit
hereunder and to repay to the Company any amounts previously paid to the
Participant hereunder.
2.7    Cooperation. By accepting the Severance Benefits hereunder, subject to
the Participant’s other commitments, the Participant agrees to be reasonably
available to cooperate with the Employer and provide information as to matters
which the Participant was personally involved, or has information on, during the
Participant’s employment with the Employer and which are or become the subject
of litigation or other dispute.
ARTICLE III    

UNFUNDED PLAN
The Plan shall be “unfunded” for the purposes of ERISA and the Code and the
Severance Benefits shall be paid out of the general assets of the Employer as
and when the Severance Benefits are payable under the Plan. All Participants
shall be solely unsecured general creditors of the Employer. If the Employer
decides in its sole discretion to establish any advance accrued reserve on its
books against the future expense of the Severance Benefits payable hereunder, or
if the Employer decides in its sole discretion to fund a trust from which Plan
benefits may be paid from time to time, such reserve or trust shall not under
any circumstances be deemed to be an asset of the Plan.
ARTICLE IV    

ADMINISTRATION OF THE PLAN
4.1    Plan Administrator. The general administration of the Plan on behalf of
the Employer (as plan administrator under Section 3(16)(A) of ERISA) shall be
placed with the Committee.
4.2    Reimbursement of Expenses of Plan Committee. The Employer may, in its
sole discretion, pay or reimburse the members of the Committee for all
reasonable expenses incurred in connection with their duties hereunder,
including, without limitation, expenses of outside legal counsel.
4.3    Action by the Plan Committee. Decisions of the Committee shall be made by
a majority of its members attending a meeting at which a quorum is present
(which meeting may be held telephonically), or by written action in accordance
with applicable law. Subject to the terms of the Plan and provided that the
Committee acts in good faith, the Committee shall have complete authority to
determine a Participant’s participation and the Severance Benefits under the
Plan, to interpret and construe the provisions of the Plan, and to make
decisions in all disputes involving the rights of any person interested in the
Plan.
4.4    Delegation of Authority. Subject to the limitations of applicable law,
the Committee may delegate any and all of its powers and responsibilities
hereunder to other persons by formal resolution filed with and accepted by the
Board. Any such delegation shall not be effective until it is accepted by the
Board and the persons designated and may be rescinded at any time by written
notice from the Committee to the person to whom the delegation is made.
4.5    Retention of Professional Assistance. The Committee may employ such legal
counsel, accountants and other persons as may be required in carrying out its
duties in connection with the Plan.
4.6    Accounts and Records. The Committee shall maintain such accounts and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.
4.7    Indemnification. The Committee, its members and any person designated
pursuant to Section 4.4 hereof shall not be liable for any action or
determination made in good faith with respect to the Plan. The Employer shall,
to the fullest extent permitted by law, indemnify and hold harmless each member
of the Committee and each director, officer and employee of the Employer for
liabilities or expenses that they and each of them incur in carrying out their
respective duties under the Plan, other than for any liabilities or expenses
arising out of such individual’s willful misconduct or fraud.
ARTICLE V    

AMENDMENT AND TERMINATION
The Company reserves the right to amend or terminate, in whole or in part, any
or all of the provisions of the Plan by action of the Board (or a duly
authorized committee thereof) at any time, provided that in no event shall any
amendment or termination following a Change in Control adversely affect the
rights of Participants hereunder without the prior written consent of the
affected Participants. Notwithstanding the foregoing, the Plan shall terminate
on the first day following the twenty four (24)-month anniversary of the Change
in Control, provided that all obligations accrued by Participants prior to such
termination of the Plan must be satisfied in full in accordance with the terms
hereof.
ARTICLE VI    

SUCCESSORS
For purposes of the Plan, the Company shall include any and all successors or
assignees, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all of the business or assets of the Company
and such successors and assignees shall perform the Company’s obligations under
the Plan, in the same manner and to the same extent that the Company would be
required to perform such obligations if no such succession or assignment had
taken place. In the event that the surviving corporation in any transaction to
which the Company is a party is a subsidiary of another corporation, the
ultimate parent corporation of such surviving corporation shall cause the
surviving corporation to perform the obligations of the Company under the Plan
in the same manner and to the same extent that the Company would be required to
perform such obligations if no such succession or assignment had taken place. In
such event, the term “Company,” as used in the Plan, means the Company, as
hereinbefore defined, and any successor or assignee (including the ultimate
parent corporation) to the business or assets thereof which by reason hereof
becomes bound by the terms and provisions of the Plan.
ARTICLE VII    

MISCELLANEOUS
7.1    Minors and Incompetents. If the Committee shall find that any person to
whom any Severance Benefit is payable under the Plan is unable to care for his
or her affairs because of illness or accident, or is a minor, any Severance
Benefit due (unless a prior claim therefore shall have been made by a duly
appointed guardian, committee or other legal representative) may be paid to the
spouse, a child, parent, or brother or sister, or to any person deemed by the
Committee to have incurred expense for such person otherwise entitled to
Severance Benefits, in such manner and proportions as the Committee may
determine in its sole discretion. Any such payment of Severance Benefits shall
be a complete discharge of the liabilities of the Employer, the Committee and
the Board under the Plan.
7.2    Limitation of Rights. Nothing contained herein shall be construed as
conferring upon a Participant the right to continue in the employ of the
Employer as an employee or in any other capacity or to interfere with the
Employer’s right to discharge such Participant at any time for any reason
whatsoever.
7.3    Payment Not Salary. Any Severance Benefit payable under the Plan shall
not be deemed salary or other compensation to the Participant for the purposes
of computing benefits to which the Participant may be entitled under any pension
plan or other arrangement of the Employer maintained for the benefit of its
employees, unless such plan or arrangement provides otherwise.
7.4    Severability. In case any provision of the Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal and invalid provision never existed.
7.5    Withholding. The Employer shall have the right to make such provisions as
it deems necessary or appropriate to satisfy any obligation it may have to
withhold federal, state or local income or other taxes incurred by reason of
payments pursuant to the Plan. In lieu thereof, the Company and/or the Employer
shall have the right to withhold the amounts of such taxes from any other sums
due or to become due from the Company and/or the Employer to the Participant
upon such terms and conditions as the Committee may prescribe.
7.6    Non-Alienation of Benefits. The Severance Benefits payable under the Plan
shall not be subject to alienation, transfer, assignment, garnishment, execution
or levy of any kind, and any attempt to cause any Severance Benefit to be so
subjected shall not be recognized.
7.7    Governing Law. To the extent legally required, the Code and ERISA shall
govern the Plan and, if any provision hereof is in violation of any applicable
requirement thereof, the Company reserves the right to retroactively amend the
Plan to comply therewith. To the extent not governed by the Code and ERISA, the
Plan shall be governed by the laws of the State of Delaware, without regard to
the choice of law principles thereof.
7.8    Tax Matters.
(a)    Section 409A. Although the Company makes no guarantee with respect to the
tax treatment of payments hereunder and shall not be responsible in any event
with regard to non-compliance with Code Section 409A, the Plan is intended to
either comply with, or be exempt from, the requirements of Code Section 409A. To
the extent that the Plan is not exempt from the requirements of Code Section
409A, the Plan is intended to comply with the requirements of Code Section 409A
and shall be limited, construed and interpreted in accordance with such intent.
Accordingly, the Company reserves the right to amend the provisions of the Plan
at any time and in any manner without the consent of Participants solely to
comply with the requirements of Code Section 409A and to avoid the imposition of
the additional tax, interest or income inclusion under Code Section 409A on any
payment to be made hereunder. Notwithstanding the foregoing, in no event
whatsoever shall the Employer be liable for any additional tax, interest, income
inclusion or other penalty that may be imposed on a Participant by Code Section
409A (or any similar state or local law) or for damages for failing to comply
with Code Section 409A (or any similar state or local law).
(b)    Separation from Service; Specified Employees. A termination of employment
shall not be deemed to have occurred for purposes of any provision of the Plan
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of the Plan, references to a “termination,” “termination of
employment” or like terms means “separation from service. ” If a Participant is
deemed on the date of termination to be a Specified Employee, then with regard
to any payment or the provision of any benefit under the Plan that is specified
as subject to this Section or that is otherwise considered deferred compensation
under Code Section 409A payable on account of a “separation from service” and,
in either case, to the extent not exempt as a short-term deferral or payment on
account of an involuntary separation from service, such payment or benefit shall
be made or provided at the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Participant, and (ii) the date of the Participant’s death (the
“Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 7.8(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Participant in a lump sum (without
interest or other adjustment for the time value of money), and any remaining
payments and benefits due under the Plan shall be paid or provided in accordance
with the normal payment dates specified for them herein.
(c)    Other Code Section 409A Matters. For purposes of Code Section 409A, the
Participant’s right to receive any installment payments pursuant to the Plan
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under the Plan specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Employer.
Notwithstanding any other provision of this Plan to the contrary, in no event
shall any payment that constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A be subject to offset by any other amount unless
otherwise permitted by Code Section 409A.
(d)    Code Section 280G. Notwithstanding any other provision of the Plan or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its Affiliates to a
Participant or for a Participant’s benefit pursuant to the terms of the Plan or
otherwise (“Covered Payments”) constitute parachute payments (“Parachute
Payments”) within the meaning of Code Section 280G and would, but for this
Section 7.8(d), be subject to the excise tax imposed under Section 4999 of the
Code (or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then the Covered Payments shall be either: (a) reduced to the
minimum extent necessary to ensure that no portion of the Covered Payments is
subject to the Excise Tax (that amount, the “Reduced Amount”); or (b) payable in
full if the Participant’s receipt on an after-tax basis of the full amount of
payments and benefits (after taking into account the applicable federal, state,
local and foreign income, employment and excise taxes (including the Excise
Tax)) would result in the Participant receiving an amount greater than the
Reduced Amount. Any such reduction shall be made in accordance with Section 409A
of the Code and the following: (x) the Covered Payments that do not constitute
nonqualified deferred compensation subject to Section 409A of the Code shall be
reduced first; and (y) all other Covered Payments shall then be reduced as
follows: (i) cash payments shall be reduced before non-cash payments; and (ii)
payments to be made on a later payment date shall be reduced before payments to
be made on an earlier payment date. Any determination required under this
Section 7.8(d) shall be made in writing in good faith by an independent
accounting firm selected by the Company (the “Accountants”), which shall provide
detailed supporting calculations to the Company and the Participant as requested
by the Company or the Participant. The Company and the Participant shall provide
the Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 7.8(d).
For purposes of making the calculations and determinations required by this
Section 7.8(d), the Accountants may rely on reasonable, good faith assumptions
and approximations concerning the application of Code Section 280G and Code
Section 4999. The Accountants’ determinations shall be final and binding on the
Company and the Participant. The Company shall be responsible for all fees and
expenses incurred by the Accountants in connection with the calculations
required by this Section 7.8(d).
7.9    Non-Exclusivity. The adoption of the Plan by the Company shall not be
construed as creating any limitations on the power of the Company to adopt such
other supplemental retirement income arrangements as it deems desirable, and
such arrangements may be either generally applicable or limited in application.
7.10    Non-Employment. The Plan is not an agreement of employment and it shall
not grant the Participant any rights of continued employment.
7.11    Headings and Captions. The headings and captions herein are provided for
reference and convenience only. They shall not be considered part of the Plan
and shall not be employed in the construction of the Plan.
7.12    Gender and Number. Whenever used in the Plan, the masculine shall be
deemed to include the feminine and the singular shall be deemed to include the
plural, unless the context clearly indicates otherwise.
7.13    Communications. All announcements, notices and other communications
regarding the Plan will be made by the Company in writing (whether in electronic
form or otherwise). Except for written amendments to the Plan or official
written communications issued by the Company in connection with the Plan,
Participants in the Plan may not rely on any representation or statement made by
the Employer or any of its officers, directors, employees or agents, whether
written or oral, regarding such Participants’ participation in the Plan and any
rights hereunder.
ARTICLE VIII    

WHAT ELSE A PARTICIPANT NEEDS
TO KNOW ABOUT THE PLAN
8.1    Claims Procedure. Any claim by a Participant with respect to eligibility,
participation, contributions, benefits or other aspects of the operation of the
Plan shall be made in writing to a person designated by the Committee from time
to time for such purpose. If the designated person receiving a claim believes,
following consultation with the Chairman of the Committee, that the claim should
be denied, he or she shall notify the Participant in writing of the denial of
the claim within ninety (90) days after his or her receipt thereof. This period
may be extended an additional ninety (90) days in special circumstances and, in
such event, the Participant shall be notified in writing of the extension, the
special circumstances requiring the extension of time and the date by which the
Committee expects to make a determination with respect to the claim. If the
extension is required due to the Participant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent until the date on
which the Participant responds to the Plan’s request for information.
If a claim is denied in whole or in part, or any adverse benefit determination
is made with respect to the claim, the Participant will be provided with a
written notice setting forth (a) the specific reason or reasons for the denial
making reference to the pertinent provisions of the Plan or of Plan documents on
which the denial is based, (b) a description of any additional material or
information necessary to perfect or evaluate the claim, and explain why such
material or information, if any, is necessary, and (c) inform the Participant of
his or her right to request review of the decision. The notice shall also
provide an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure, as well as a statement of the Participant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review. If a Participant is not notified (of the denial
or an extension) within ninety (90) days from the date the Participant notifies
the Plan Administrator, the Participant may request a review of the application
as if the claim had been denied.
A Participant may appeal the denial of a claim by submitting a written request
for review to the Committee, within sixty (60) days after written notification
of denial is received. Receipt of such denial shall be deemed to have occurred
if the notice of denial is sent via first class mail to the Participant’s last
shown address on the books of the Employer. Such period may be extended by the
Committee for good cause shown. The claim will then be reviewed by the
Committee. In connection with this appeal, the Participant (or his or her duly
authorized representative) may (a) be provided, upon written request and free of
charge, with reasonable access to (and copies of) all documents, records, and
other information relevant to the claim, and (b) submit to the Committee written
comments, documents, records, and other information related to the claim. If the
Committee deems it appropriate, it may hold a hearing as to a claim. If a
hearing is held, the Participant shall be entitled to be represented by counsel.
The review by the Committee will take into account all comments, documents,
records, and other information that the Participant submits relating to the
claim. The Committee will make a final written decision on a claim review, in
most cases within sixty (60) days after receipt of a request for a review. In
some cases, the claim may take more time to review, and an additional processing
period of up to sixty (60) days may be required. If that happens, the
Participant will receive a written notice of that fact, which will also indicate
the special circumstances requiring the extension of time and the date by which
the Committee expects to make a determination with respect to the claim. If the
extension is required due to the Participant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Participant
until the date on which the Participant responds to the Plan’s request for
information.
The Committee decision on the claim for review will be communicated to the
Participant in writing. If an adverse benefit determination is made with respect
to the claim, the notice will include: (a) the specific reason(s) for any
adverse benefit determination, with references to the specific Plan provisions
on which the determination is based; (b) a statement that the Participant is
entitled to receive, upon request and free of charge, reasonable access to (and
copies of) all documents, records and other information relevant to the claim;
and (c) a statement of the Participant’s right to bring a civil action under
Section 502(a) of ERISA. A Participant may not start a lawsuit to obtain
benefits until after he or she has requested a review and a final decision has
been reached on review, or until the appropriate time frame described above has
elapsed since the Participant filed a request for review and the Participant has
not received a final decision or notice that an extension will be necessary to
reach a final decision. These procedures must be exhausted before a Participant
(or any beneficiary) may bring a legal action seeking payment of benefits. In
addition, no lawsuit may be started more than two years after the date on which
the applicable appeal was denied. If there is no decision on appeal, no lawsuit
may be started more than two years after the time when the Committee should have
decided the appeal. The law also permits the Participant to pursue his or her
remedies under Section 502(a) of ERISA without exhausting these appeal
procedures if the Plan has failed to follow them.
8.2    Plan Interpretation and Benefit Determination. The Committee (or, where
applicable, any duly authorized delegee of the Committee) shall have the
exclusive right, power, and authority, in its sole and absolute discretion, to
administer, apply and interpret the Plan and any other documents, and to decide
all factual and legal matters arising in connection with the operation or
administration of the Plan.
Without limiting the generality of the foregoing, the Committee (or, where
applicable, any duly authorized delegee of the Committee) shall have the sole
and absolute discretionary authority to:
(a)    take all actions and make all decisions (including factual decisions)
with respect to the eligibility for, and the amount of, benefits payable under
the Plan;
(b)    formulate, interpret and apply rules, regulations and policies necessary
to administer the Plan;
(c)    decide questions, including legal or factual questions, relating to the
calculation and payment of benefits, and all other determinations made, under
the Plan;
(d)    resolve and/or clarify any factual or other ambiguities, inconsistencies
and omissions arising under the Plan or other Plan documents; and
(e)    process, and approve or deny, benefit claims and rule on any benefit
exclusions.
All determinations made by the Committee (or, where applicable, any duly
authorized delegee of the Committee) with respect to any matter arising under
the Plan shall be final and binding on the Employer, the Participant, any
beneficiary, and all other parties affected thereby.
8.3    Other Important Facts.
The Committee keeps records of the Plan and is responsible for the
administration of the Plan. The Committee will also answer any questions a
Participant may have about the Plan.
Service of legal process may be made upon the Committee (at the address above)
or the Company’s General Counsel.
No individual may, in any case, become entitled to additional benefits or other
rights under the Plan after the Plan is terminated. Under no circumstances, will
any benefit under the Plan ever vest or become nonforfeitable.



EXHIBIT A

FORM OF GENERAL RELEASE

GENERAL RELEASE
I, _________________________, in consideration of and subject to the performance
by U.S. Silica Holdings, Inc. (together with its subsidiaries, “Employer”), of
its obligations under the Change in Control Severance Plan, (the “Plan”), do
hereby release and forever discharge as of the date hereof the Employer and its
respective current and former affiliated entities, insurers, successors and
assigns, and all present, former and future direct and indirect owners,
trustees, managers, directors, officers, employees, fiduciaries, agents,
successors and assigns thereof, both individually and in their business
capacities, and their employee benefit plans and programs and their
administrators and fiduciaries (collectively, the “Released Parties”) to the
extent provided below. The Released Parties, other than the Employer, are
intended to be third-party beneficiaries of this General Release, and this
General Release may be enforced by the Employer and all other Released Parties
in accordance with the terms hereof in respect of the rights granted to such
Released Parties hereunder. Terms used herein but not otherwise defined shall
have the meanings given to them in the Plan.
1.I understand that any payments or benefits paid or granted to me under the
Plan represent, in part, consideration for signing this General Release and are
not salary, wages or benefits to which I was already entitled. I understand and
agree that I will not receive any of the payments and benefits specified in the
Plan unless I execute this General Release and deliver it to the Employer in
accordance with the terms of the Plan, I do not revoke this General Release
within the time period permitted hereafter, and this General Release becomes
irrevocable within 60 days of my date of termination. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Employer or its affiliates.
2.    Except as provided in paragraph 5 below and except for the provisions of
the Plan which expressly survive the termination of my employment with the
Employer, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Employer and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter‑claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, whether known or unknown, suspected, or claimed against the
Employer or any of the Released Parties which I or any of my heirs, executors,
administrators or assigns, may have as of the date of execution of this General
Release, including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; Sections 1981 through 1988 of the United States Code; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990, as amended; the Immigration Reform and
Control Act; the Family and Medical Leave Act of 1993; the Worker Adjustment
Retraining and Notification Act; the Employee Retirement Income Security Act of
1974 (except for any vested benefits under any tax qualified benefit plan); the
Fair Labor Standards Act; the Fair Credit Reporting Act; the Occupational Safety
and Health Act; the Genetic Information Nondiscrimination Act; any applicable
Executive Order Programs; any of the aforementioned laws’ counterparts under any
state or local law; any other federal, state or local civil or human rights law;
any other local, state, or federal law, rule, regulation or ordinance; any
public policy, contract, tort, or common law; and any claim for costs, fees, or
other expenses, including attorneys’ fees incurred in these matters (all of the
foregoing collectively referred to herein as the “Claims”).
3.    I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.
4.    I acknowledge and agree that my separation from employment with the
Employer in compliance with the terms of the Plan shall not serve as the basis
for any claim or action by me, my heirs, executors, administrators and assigns.
5.    I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any and all Released Parties of any kind
whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that, if any Claim is not
subject to release, to the extent permitted by law, I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge, investigation, proceeding or lawsuit, any right or
ability to be a class or collective action representative or to otherwise
participate in any putative or certified class, collective, or multiparty action
or proceeding based on any Claim not subject to release in which any of the
Released Parties is a party. Additionally, I am not waiving (i) claims to
payments specifically payable under the Plan, (ii) claims under COBRA, (iii)
claims to vested accrued benefits under the Employer’s 401(k) or other tax
qualified retirement plans in accordance with the terms of such plans and
applicable law, (iv) claims related to reimbursement of ordinary and reasonable
business expenses in accordance with the Employer’s policies in effect from time
to time, (v) claims relating to any rights of indemnification under the
Employer’s organizational documents or otherwise, (vi) claims relating to any
outstanding stock option or other equity-based award that remain outstanding on
the date of termination, and (vii) claims relating to an Individual Severance
Agreement.
6.    In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I agree that I will not file or pursue any claims against any of the
Released Parties related in any way to my employment and separation from
employment with the Employer. I expressly consent that this General Release
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Employer would not have agreed to the terms of the Plan. I further agree that in
the event I should bring a Claim seeking damages against the Employer, or in the
event I should seek to recover against the Employer in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum extent permitted by law.
7.    I affirm that I have been granted any leave to which I was entitled under
the Family and Medical Leave Act and/or any related state or local leave or
disability accommodation laws.
8.    I affirm that I have no known workplace injuries or occupational diseases.
9.    I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Employer, any Released Party or myself of any improper
or unlawful conduct.
10.    I agree that this General Release and the Plan are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Plan, except to my immediate family and any tax, legal or other counsel I
have consulted regarding the meaning or effect hereof or as required by law, and
I will instruct each of the foregoing not to disclose the same to anyone.
11.    Any non‑disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self‑regulatory organization or any governmental entity. However, I agree that,
in the event I (or my attorney) receive such an inquiry, I will immediately
notify the Employer and provide the Employer with information sufficient to
identify the relevant proceeding and a copy of any relevant subpoena or other
document compelling the disclosure. Nothing in this General Release limits my
ability to communicate directly with and provide information, including
documents, not otherwise protected from disclosure by any applicable law or
privilege to the Securities and Exchange Commission (the “SEC”) or any other
federal, state, or local governmental agency or commission (each, a “Government
Agency”) regarding possible legal violations, without disclosure to the
Employer. The Employer may not retaliate against me for any of these activities,
and nothing in this General Release requires me to waive any monetary award or
other payment that I might be entitled to from the SEC or any other Government
Agency.
12.    I hereby acknowledge that this General Release does not affect the
enforceability of any provisions of the Plan intended to apply after the
termination of my employment.
13.    I represent that I have not filed, have not caused to be filed, and am
not presently a party to any claim against any of the Released Parties. I
acknowledge that I may hereafter discover claims or facts in addition to or
different than those which I now know or believe to exist with respect to the
subject matter of the release set forth in paragraph 2 above and which, if known
or suspected at the time of entering into this General Release, may have
materially affected this General Release and my decision to enter into it.
14.    Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Employer or by any Released Party of
the Plan after the date hereof.
15.    Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
16.    I affirm that this General Release, and the associated Plan, reflect both
my and the Employer’s intent, and thus no provision of them shall be construed
for or against any party because that party or its attorney draft the provision.
17.    I agree that in the event of a breach of this General Release, either
party may instate an action specifically to enforce any term of this General
Release and/or seek damages for any breach.
18.    I agree that this General Release sets forth the entire agreement between
the parties hereto, and fully supersedes any prior agreements or understandings
between the parties, except the Plan and any other stock option/confidentiality
agreement/etc. if applicable, which are incorporated herein by reference to the
extent they do not conflict with specific terms of this General Release.
19.    If my signature is made on a faxed or electronically mailed copy of this
General Release or if my signature is transmitted via facsimile or electronic
mail, I agree that it will have the same effect as an original signature.
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
1.
I HAVE READ IT CAREFULLY;

2.
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

3.
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4.
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

5.
I HAVE NOT RELIED ON ANY REPRESENTATIONS OR PROMISES MADE TO ME IN CONNECTION
WITH MY DECISION TO ACCEPT THIS GENERAL RELEASE, EXCEPT THOSE SET FORTH IN THIS
GENERAL RELEASE AND THE PLAN.

6.
I WAS ALLOWED AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21‑DAY
PERIOD;

7.
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

8.
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

9.
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE EMPLOYER AND BY ME.

EMPLOYEE:                            DATED:                


FOR EMPLOYER:                        DATED:                


 
1
 


